Case 16-03444-5-DMW_ Doc 22 Filed 06/17/20 Entered 06/17/20 17:02:16 Page 1of6

UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA

NEW BERN DIVISION
IN RE:
BRENT FRANKLIN GURLEY
TAMMY JACKSON GURLEY, CHAPTER 13

CASE NO.: 16-03444-5-DM W
DEBTORS

MOTION FOR MODIFICATION OF DEBTORS’ CHAPTER 13 PLAN

NOW COME THE DEBTORS, to move the Court for a modification of their Chapter 13
Plan and in support of said Motion the Debtors respectfully show unto the Court the following:

1. That on the 1“ day of July, 2016, the Debtors filed with this Court a petition
pursuant to Title 11 U.S.C. Chapter 13 of the United States Bankruptcy. Joseph A. Bledsoe, II has
been appointed and is serving as trustee in this matter.

2. That the Debtors’ Chapter 13 Plan was confirmed on September 19, 2016.

3. That the Debtors’ propose to modify their Chapter 13 Plan to lower the number of
months from sixty (60) months to fifty-two (52) months, with the payments of $1,312.00 for forty-
six (46) months through May 2020 and $1279.00 for six (6) months beginning June 2020.

4, That the unsecured creditors will be adversely affected by this modification and the
payout to creditors be adjusted, if necessary, to accommodate this modification.

WHEREFORE, the Debtors pray the Court:

1. That the Debtors be allowed to modify their Chapter 13 Plan to lower the amount of
months from sixty(60) months to fifty-two (52) months with the payments to be $1312.00 for forty-
six (46) months through May 2020 and $1279.00 for six (6) months beginning June 2020.

2. That the unsecured creditors will be adversely affected by this modification and the

payout to creditors be adjusted, if necessary, to accommodate this modification.
Case 16-03444-5-DMW _ Doc 22 Filed 06/17/20 Entered 06/17/20 17:02:16 Page 2 of 6

‘This the 17" day of June, 2020.

3. For such other and further relief as to the Court may seem just and proper.

s/Robert E. Fuller, Jr.

Attorney at Law

NC State Bar # 6158

P.O. Box 1121

Goldsboro, NC 27533-1121
Telephone No.: (919) 735-7496
Fax No.: (919) 735-5077

 
Case 16-03444-5-DMW_ Doc 22 Filed 06/17/20 Entered 06/17/20 17:02:16 Page 3 of 6

UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA

NEW BERN DIVISION
IN RE:
BRENT FRANKLIN GURLEY
TAMMY JACKSON GURLEY, CHAPTER 13

CASE NO.: 16-03444-5-DM W
DEBTORS

NOTICE OF MOTION
TO: STANDING TRUSTEE, CREDITORS AND ALL OTHER PARTIES IN INTEREST

NOTICE IS HEREBY GIVEN of the Motion simultaneously herewith by the attorney for
the debtor(s) in the above captioned case; and

FURTHER NOTICE IS HEREBY GIVEN that this Motion may be allowed provided no
response and request for a hearing is made by the debtor(s), creditor(s), trustee, or other parties in
interest, in writing to the Clerk of this Court within twenty-one (21) days from the date of this
Notice; and,

FURTHER NOTICE IS HEREBY GIVEN that if a response and a request for a hearing is
filed by the debtors, creditor(s), trustee, or other parties in interest named herein in writing within
the time indicated, a hearing will be conducted on the motion and response thereto at a date, time
and place to be later set by this Court and all interested parties will be notified accordingly. If no
request for a hearing is timely filed, the Court may rule on the amended motion and response thereto

ex parte without further notice.

Dated: June 17, 2020

s/Robert E. Fuller, Jr.

Attorney at Law

NC State Bar # 6158

P.O. Box 1121

Goldsboro, NC 27533-1121
Telephone No.: (919) 735-7496
Fax No.: (919) 735-5077

 
Case 16-03444-5-DMW_ Doc 22 Filed 06/17/20 Entered 06/17/20 17:02:16 Page 4of6

CERTIFICATE OF SERVICE

I, Robert E. Fuller, Jr., certify that on June 17, 2020, a copy of the foregoing Motion was
served electronically upon the following:

Joseph A. Bledsoe, II
Chapter 13 Trustee

by mailing them at their address, and by serving a copy of the forgoing Motion on the
following party in interest by depositing copy hereof in a depository under the exclusive care and
custody of the United States Postal Service, postage prepaid, in an envelope addressed as follows:

Brent Franklin Gurley
Tammy Jackson Gurley
Debtors

730 Rodell Barrow Road
ILa Grange, NC 28551

AND LIST OF CREDITORS ATTACHED TO ORIGINAL NOTICE OF MOTION AND
CERTIFICATE OF SERVICE

I certify under penalty of perjury that the foregoing is true and correct.
Dated: June 17, 2020

s/Robert E. Fuller, Jr.

Attorney at Law

NC State Bar # 6158

P.O. Box 1121

Goldsboro, NC 27533-1121
Telephone No.: (919) 735-7496
Fax No.: (919) 735-5077

 
Absolute assed SSé4igsDMW Doc 2@redill eS GRH GH Serkolered 06/17/20 R859, AnAGS ee! Rsso.

333 Fayetteville St. Mall
Suite 1100
Raleigh, NC 27601

Absolute Collection Service
424 Fayetteville St. Mall
Suite 600

Raleigh, NC 27601-1792

Ally Financial
PO Box 130424
Roseville. MN 55113-0004

American Management Assoc., LLC
P.O Box 2083
Goldsboro, NC 27533-2083

American Management Associates,LLC
2719 Graves Drive, Unit 11

Post Office Box 2083

Goldsboro, NC 27533

AT&T Bankruptcy Department
PO. Box 769
Anington, TX 76004-0769

Atlantic Gastroenterology
2465 Emerald Place
Greenvile, NC 27834

Carolina Kidney and Vascular
2809 Mclamb Place
Goldsboro, NC 27534

Carrington Mortgage Services, LLC
1600 S. Douglass Road
Ananeim, CA 92806

Chase Receivables
1247 Broadway
Sonoma, CA 95476

Two Wells Avenue
Newton Center, MA 02459

Digestive Disease Center, PA
2705 Medical Office Place
Goldsboro, NC 27534

Direct TV Customer Service

C/O Banruptcy Dept.

P.O. Box 6550

Greenwood Village, CO 80155-6550

Eastern Carolina Surgical Assoc.
2811 McLamb Place
Goldsboro, NC 27534

Eastern Medical Associates, PA
2609 Medical Office Place
Goldsboro, NC 27534-9428

ECU Physicians

Brody School of Medicine
Post Office Box 8168
Greenville, NC 27834-8168

Franklin Collection Service, Inc.
PO Box 3910
Tupelo, MS 38803-3910

GC Services
6330 Gulfton Street
Houston, TX 77081-1108

Goldsboro Emergency Medical Special
P.O. Drawer K
Goldsboro, NC 27533

Goldsboro OB-GYN Associates, PLLC
2608 Hopsital Road
Goldsboro, NC 27534

P.O. Box 1717
Goldsboro, NC 27533-1717

Goshen Medical
P.O. Box 187
Faison, NC 28341-0187

Center, Inc.

Internal Revenue Service
Alamance Building, MS 24
4905 Koger Bivd.
Greensboro, NC 27407-2734

James Lambert, M.D.
130 N. Center Street
Mount Olive, NC 28365

Laboratory Corporation of America
P.O. Box 2240
Burlington, NC 27216-2240

Lendmark Financial Services, LLC
2118 Usher Street
Covington, GA 30014

New Hope Gas
1798 N. Beston Road
La Grange, NC 28551

North Carolina Dept of Revenue
P.O. Box 25000
Raleigh, NC 27640-0001

OneMain Financial Group LLC
asf Wells Fargo Bank, NA
605 Munn Road

Fort Mill, SC 29715

Online Collections
685 W. Fire Tower Road
Winterville, NC 28590
OptinuSASeAFrOS44d-S-DMW Doc 2fayRUASLOAKL AAA nGEened OG(L7/20 17:02:16

42‘ Fayetteville St., Ste 600
Raleigh, NC 27601

Portfolio Recovery Associates, LLC
PO Box 41067
Norfolk, VA 23541

Resurgent Capital Services
PO. Box 10587
Greenville, SC 29603-0587

Revenue Cycle Solutions
42° Fayetteville, Street
Raieigh, NC 27601-1792

SCA Collections
300 E. Arlington Blvd.
Greenville. NC 27858-5016

Shapiro & ingle, LLP

Attn. William P. Harris

10130 Perimeter Parkway, Suite 400
Charlotte, NC 28216

Soutneasiern Medical Oncology
203 Cox Bivd
Goldsboro, NC 27534

Spectrum Lab Network
Post Office Box 35907
Greensboro, NC 27425-5907

Transworid Systems
507 Prudential Road
Horsham, PA 19044

Wayne County Tax Department
PO. Box 1495
Goldsboro, NC 27533-1495

Attn: Legal Dept.
804 Scott Nixon Memorial Dr.
Augusta, GA 30907

Wayne Health Medical
PO Box 250
Beaver, PA 15009

Wayne Health Surgical Asso., LLC
2811 McLamb Place
Goldsboro, NC 27534-1647

Wayne Memorial Hospital
Attn: Dean Tino

P.O. Box 8001
Goldsboro, NC 27533-8001

Wayne Memorial Hospital
Attn: Dean Tino
P.O. Box 8001
Goldsboro, NC 27533-8001

Wayne Pharmacy
2302 Wayne Memorial Drive
Goldsboro, NC 27534

Wayne Radiologists, PA
P.O. Box 1757
Goldsboro, NC 27533-1757

Wells Fargo Dealer Services
PO Box 19657
Irvine, CA 92623-9657

Page 6 of 6
